            Case 1:19-cr-10335-DJC Document 11 Filed 08/07/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                             |
UNITED STATES OF AMERICA                     |
                                             |
       v.                                    |       Docket No. 1:19-mj-2257-MBB
                                             |
TANMAYA KABRA                                |
                                             |


               DEFENDANT’S MOTION FOR RELEASE ON CONDITIONS

       The defendant, Tanmaya Kabra (“Kabra”), by and through undersigned counsel,

respectfully moves this Honorable Court to order Kabra’s release pending adjudication of the

criminal charges against him, pursuant to 18 U.S.C. § 3142(a)(2), (c). As grounds therefor,

Kabra avers and states the government is unable to meet its burden to establish that there are no

conditions of release which will “reasonably assure [his] appearance as required,” pursuant to 18

U.S.C. § 3142(e)(1).1 U.S. v. Patriarca, 948 F.2d 789, 793 (1st. Cir. 1991). Specifically, Kabra

respectfully submits the following special conditions of release, in addition to this Court’s

standard conditions, are more than adequate to ensure he is present for all required court

appearances:

    1. that he sign an unsecured bond in the amount of $50,000;

    2. electronic/GPS monitoring;

    3. that he reside at his girlfriend’s home in Wenham, MA and be subject to her third-party
       suretyship as approved by the court;2


1
 The government stated at Kabra’s initial appearance that risk of flight was the only basis for
detention it would advance.
2
  The home in Wenham is occupied by Kabra’s girlfriend, Alma, as well as her parents, Mimi
and Robert, and her brother, Gregory, all of whom are willing to allow Kabra to reside with them
during the pendency of this case. Further, Alma and her parents will be present during Kabra’s
          Case 1:19-cr-10335-DJC Document 11 Filed 08/07/19 Page 2 of 5



   4. that his residence be subject to random, unannounced searches by U.S. Pre-Trial
      Services;

   5. and that he abide by any other condition of release set forth in 18 U.S.C. 3142(c)(1)
      which this Honorable Court deems necessary.


                                         ARGUMENT

       Kabra has been charged, by way of a criminal complaint, with one count of wire fraud, in

violation of 18 U.S.C. § 1343, and one count of bank fraud, in violation of 18 U.S.C. § 1344. See

ECF# 3. Neither offense triggers the rebuttal presumptions set forth in 18 U.S.C. § 1342(e)(2),

(3). Accordingly, it is the government’s burden to establish by a preponderance of the evidence

that no combination of conditions are sufficient to reasonably assure Kabra’s presence at all

required court appearances. Patriarca, 948 F.2d at 793. The Bail Reform Act requires the

following factors be considered when making this determination: the nature and circumstances of

the offense (particularly, whether the offense is a crime of violence, a crime of terrorism, or

involves a minor, controlled substance, or firearm), the weight of the evidence, and the history

and characteristics of the accused. 18 U.S.C. § 1341(g).

       Kabra is a twenty-five (25) year old U.S. Citizen who emigrated from India with his

parents when he was approximately eighteen (18) months old. He resided briefly in Singapore

between the ages of thirteen (13) and eighteen (18) when his parents relocated there, but has

otherwise resided in the United States for the majority of his life. When he returned, he enrolled

in Babson College where he earned a Bachelor’s degree in 2016. While attending college and

through the present, Kabra has developed significant ties to the community, particularly in



detention hearing and are willing to answer any questions this Court may have, as well as to
swear to their agreement to immediately report any violation of his conditions of release to Pre-
Trial Services.


                                                2
          Case 1:19-cr-10335-DJC Document 11 Filed 08/07/19 Page 3 of 5



Massachusetts. Although Kabra recently moved to New Jersey one (1) month ago, his life is

almost exclusively centered in the Boston area. Indeed, Kabra was arrested at Logan Airport

where he was enroute to Europe with intentions of proposing to his girlfriend. Moreover, his

primary connections outside the country consist of his mother, father, and fourteen (14) year old

brother. Kabra’s father has informed undersigned counsel that he is making arrangements to

travel to Boston in the near future to support his son.

       On the government’s side of the calculus are offenses that are purely economic; there is

no allegation that the offense involved violence or any of the other specifically enumerated

categories in 18 U.S.C. § 1342(g)(1). Neither offense carries a mandatory minimum penalty. The

government might argue Kabra’s reliability is inherently compromised in light of the charges.

However, even assuming the offense conduct is true, it was not committed while under the

watchful eyes of either U.S. Pre-trial Services or a third-party surety. There is little to suggest

Kabra, a twenty-five (25) year old young man with no criminal record and few resources, would

commit another offense or defy this Court’s orders during the case’s pendency even assuming

the truth of the underlying allegations. Additionally, to the extent the government argues

(without evidentiary substantiation) that Kabra will use the fruits of the alleged offense to

abscond, those concerns are substantially diminished in light of the a civil complaint filed by the

Securities and Exchange Commission which seeks total restraint of all of Kabra’s assets. See

Securities and Exchange Commission v. Tanmaya Kabra et al, 1:19-cv-11676-FDS, ECF#1 at

16.

       First Circuit precedent, namely United States v. Patriarca, 948 F.2d 789 (1st Cir. 1991)

and United States v. O’Brien, 895 F.2d 810 (1st Cir. 1990), is instructive for purposes of this

Court’s determination here. In Patriarca, “the court acknowledged that the Mafia had both the



                                                  3
           Case 1:19-cr-10335-DJC Document 11 Filed 08/07/19 Page 4 of 5



will and the way to facilitate flight,” which it described as “the most compelling consideration,”

including a history that it had successfully done so with another fugitive. Id. at 793. However,

the Court concluded this evidence “was minimal, not even enough to satisfy the preponderance

burden of proof” because it was not supplemented by evidence of that particular defendant’s

“propensity to flee.” Id. Similarly, in United States v. O’Brien, 895 F.2d 810, 815 (1st Cir. 1990),

notwithstanding evidence in that case that the defendant was a high-level DEA Agent with ties

outside the continental United States charged with narcotics violations requiring imposition of a

mandatory minimum sentence, the First Circuit still upheld the District Court’s conclusion that

posting of the defendant’s Virginia home and electronic monitoring were sufficient to ensure his

appearance as required.

       As per Patriarca and O’Brien, even assuming the government presents evidence that

Kabra has ties outside the United States, that evidence is not sufficient to detain Kabra unless it

is somehow supplemented with evidence to establish his predisposition to flee the jurisdiction.

The government lacks such evidence. While Kabra was arrested at the airport, he was leaving the

country with his soon-to-be fiancée on vacation and had return tickets home. He immediately

retained counsel. His outside-the-country contacts will be flying half-way across the globe to

lend him their support. Through this motion, Kabra is proposing conditions arguably on a parity

with those imposed in the above-referenced cases. While the charges in the instant case are

unquestionably serious, it would strain credulity to suggest that Kabra poses a greater flight risk

than the head of an international organization with significant resources and a history of similar

conduct.

       The defendant submits that an order pursuant to 18 U.S.C. § 3142(h) incorporating all of

the above enumerated conditions is sufficient to satisfy the dictates of 18 U.S.C. § 3142(f), and



                                                 4
           Case 1:19-cr-10335-DJC Document 11 Filed 08/07/19 Page 5 of 5



he respectfully requests this Honorable Court issue an order permitting his release subject

thereto.

       WHEREFORE, the defendant respectfully requests his motion for release on conditions

be granted.

                                                               Respectfully Submitted,
                                                               For the defendant,
                                                               Tanmaya Kabra,
                                                               By his counsel,


                                                                /s/ Greg L. Johnson
                                                               Greg L. Johnson, Esq.
                                                               Yannetti Law Firm
                                                               44 School St., #1000A
                                                               Boston, MA 02108
                                                               (617) 338-6006
Dated: August 7, 2019                                          BBO# 664279



                                Certificate Pursuant to L.R. 7.1

      I, Greg L. Johnson, hereby certify that on August 6, 2019, I spoke with counsel for the
government, AUSA Christopher Looney, and we were unable to narrow the issues.

                                                                /s/ Greg L. Johnson
                                                               Greg L. Johnson


                                      Certificate of Service

        I, Greg L. Johnson, hereby certify that on August 7, 2019, I caused a true copy of the
foregoing appearance to be served upon all necessary parties to this matter by virtue of
electronically filing the same via the CM/ECF system.

                                                                /s/ Greg L. Johnson
                                                               Greg L. Johnson




                                                5
